Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that applicant submitted too many copies of claims making the examination confusing.  Note that on the submission on 07/24/2020, the claim set has 12 claims with claims 7-12 seems to be replacing claims 1-6 of the same set.   On 07/27/2020, the claim set has 6 claims. The examiner will hereby examine the claims submitted on 07/27/2020 with the 6 claims.  Since claim 7-12 have not been explicitly canceled, claims 7-12 are hereby objected to under 37CFR1.75 for duplicated claims.  Also claims 7-12 are objected to for dependency on wrong claims, i.e., claims 7-12 still dependent on claims 1-5.  

Applicant is noted of the proper format for submit any changes to the claims (noted the bolded section for claims), specification, and drawing set for the in 37CFR 1.121 below.  Note that claim must have one of the identifiers: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

§ 1.121 Manner of making amendments in applications.
(a) Amendments in applications, other than reissue applications. Amendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.

(b) Specification. Amendments to the specification, other than the claims, “Large Tables” (§ 1.58(c)), a “Computer Program Listing Appendix” (§ 1.96(c)(5) and (7)), and a “Sequence Listing” or CRF (§ 1.825), must be made by adding, deleting, or replacing a paragraph; by replacing a section; or by a substitute specification (§ 1.125), in the manner specified in this section.

(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:

(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;

(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;

(iii) The full text of any added paragraphs without any underlining; and

(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting:

(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and

(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:

(i) An instruction to replace the specification; and

(ii) A substitute specification in compliance with §§ 1.125(b) and (c).

(4) Reinstatement of previously deleted paragraph or section. A previously deleted paragraph or section may be reinstated only by a subsequent amendment adding the previously deleted paragraph or section.

(5) Presentation in subsequent amendment document. Once a paragraph or section is amended in a first amendment document, the paragraph or section shall not be re-presented in a subsequent amendment document unless it is amended again or a substitute specification is provided.

(6) Changes to “Large Tables,” a “Computer Program Listing Appendix,” or a “Sequence Listing” must be made in accordance with § 1.58(g) for “Large Tables,” § 1.96(c)(5) for a “Computer Program Listing Appendix,” and § 1.825 for a “Sequence Listing.”

(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1-5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.

(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn - currently amended.”

(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

(4) When claim text shall not be presented; canceling a claim.

(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”

(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.

(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84 or, for a nonprovisional international design application, in compliance with §§ 1.84(c) and 1.1026 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled “Replacement Sheet.” Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as “New Sheet.” All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.

(1) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change to the drawings.

(2) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

(f) No new matter. No amendment may introduce new matter into the disclosure of an application.

(g) Exception for examiner's amendments. Changes to the specification, including the claims, of an application made by the Office in an examiner's amendment may be made by specific instructions to insert or delete subject matter set forth in the examiner's amendment by identifying the precise point in the specification or the claim(s) where the insertion or deletion is to be made. Compliance with paragraphs (b)(1), (b)(2), or (c) of this section is not required.

(h) Amendment sections. Each section of an amendment document (e.g., amendment to the claims, amendment to the specification, replacement drawings, and remarks) must begin on a separate sheet.

(i) Amendments in reissue applications. Any amendment to the description and claims in reissue applications must be made in accordance with § 1.173.

(j) Amendments in reexamination proceedings. Any proposed amendment to the description and claims in patents involved in reexamination proceedings must be made in accordance with § 1.530.

(k) Amendments in provisional applications. Amendments in provisional applications are not usually made. If an amendment is made to a provisional application, however, it must comply with the provisions of this section. Any amendments to a provisional application shall be placed in the provisional application file but may not be entered.

[68 FR 38628, June 30, 2003, as amended at 69 FR 56543, Sept. 21, 2004; 80 FR 17963, Apr. 2, 2015; 86 FR 57048, Oct. 14, 2021]



The following are selected quotations from 37 CFR 1.84, standards for drawings.

(a)    Drawings. 

(1)     Black ink . Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or

(2)    Color.  On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility or design patent application or the subject matter of a statutory invention registration. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. Color drawings are not permitted in international applications (see PCT Rule  11.13), or in an application, or copy thereof, submitted under the Office electronic filing system. The Office will accept color drawings in utility or design patent applications and statutory invention registrations
only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
(i) The fee set forth in  §  1.17(h);
(ii) Three (3) sets of color drawings;
(iii) A black and white photocopy that accurately depicts, to the extent possible, the
subject matter shown in the color drawing; and
(iv) An amendment to the specification to insert (unless the specification contains or has
been previously amended to contain) the following language as the first paragraph of the brief description of the drawings:

(d)  Graphic forms in drawings . Chemical or mathematical formulae, tables, and waveforms may be submitted as drawings and are subject to the same requirements as drawings. Each chemical or mathematical formula must be labeled as a separate figure, using brackets when necessary, to show that information is properly integrated. Each group of waveforms must be presented as a single figure, using a common vertical axis with time extending along the horizontal axis. Each individual waveform discussed in the specification must be identified with a separate letter designation adjacent to the vertical axis.
(h)  Views. 
The drawing must contain as many views as necessary to show the invention. The views may be plan, elevation, section, or perspective views. Detail views of portions of elements, on a larger scale if necessary, may also be used. All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position, clearly separated from one another, and must not be included in the sheets containing the specifications, claims, or abstract. Views must not be connected by projection lines and must not contain center lines.

(1) Exploded views. Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

(2) Partial views. When necessary, a view of a large machine or device in its entirety may be broken into partial views on a single sheet, or extended over several sheets if there is no loss in facility of understanding the view. Partial views drawn on separate sheets must always be capable of being linked edge to edge so that no partial view contains parts of another partial view. A smaller scale view should be included showing the whole formed by the partial views and indicating the positions of the parts shown. When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.

(i) Where views on two or more sheets form, in effect, a single complete view, the views on the several sheets must be so arranged that the complete figure can be assembled without concealing any part of any of the views appearing on the various sheets.

(ii) A very long view may be divided into several parts placed one above the other on a single sheet. However, the relationship between the different parts must be clear and unambiguous.

(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45 °. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.

(4) Alternate position. A moved position may be shown by a broken line superimposed
upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.

(5)    Modified forms. Modified forms of construction must be shown in separate views.


(i)    Arrangement of views.
  One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position. If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side. Words must appear in a horizontal, left-to-right fashion when the page is either upright or
turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y).

(k) Scale.
The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as  “actual size ” or  “scale 1 /2 ” on the drawings are not permitted since these lose their meaning with reproduction in a different format.


(l) Character of lines, numbers, and letters.

All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing
cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

(m)  Shading. 

The use of shading in views is encouraged if it aids in understanding the
invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle
of 45 °. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

(n)  Symbols.

Graphical drawing symbols may be used for conventional elements when
appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

(o)  Legends.

Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They shouldcontain as few words as possible.

(p) Numbers, letters, and reference characters.

(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.

(4) The same part of an invention appearing in more than one view of the drawing must
always be designated by the same reference character, and the same reference character must never be used to designate different parts.

(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

(u) Numbering of views.

(1)  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation  “FIG. ” must not appear.
(2)    Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the bottom is attached to the bottom  as described in the specification.  
a) The specification recites the main body as numeral 20 with a bottom.  In fig. 9A.  it seems that there are holes on the bottom wall of the main body. Fig. 9A also shows the bottom member 10c with holes on the side of portions of portion 10c.   It seems that it is impossible to attach the holes on the side of portions of portion 10C to the bottom holes on the bottom wall of the main body.  Please explain.
	b) the drawings in figs 7A-9B are obscure and undecipherable.  The lines are difficult to understand.  As to what lines constitute the body of the bag and the body of the bottom portions.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:   because”
a)Applicant uses the same reference character to designate different parts, e.g., 20, 30A (handle) in different embodiments, , i.e., the bag in fig. 6, 7A, 7C are of different embodiments.  Applicant can use 20’, 30’ etc. to designate similar parts or different embodiments.  
b) Reference characters 20 and 20’ and have both been used to designated the bottom in fig. 7B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
In claims 1 and 7, “large, “such as” “material that are easily wiped down” are relative terms rendering the claim indefinite.   It is unclear what comprises the range of the items included by said recitation.
In claims 1 and 7, the use of parenthesis renders the claim indefinite.  It is unclear whether the limitations inside the parenthesis are required by the claims.
	In claims 1 and 7, there are two recitation “otherwise loose items”: a) it is unclear what comprises the claimed loose items, and b) it is unclear whether the items required by the two recitations are the same.
	In claims 1 and 7, the end of the claim should have a period, “.” in place of the semicolon. 
In claims 2 and 8, “or use of stiffener comprising: canvas stiffener, nylon mesh, fabric stiffener, epoxies” is confusing.  The material recited as claimed is merely the chemical being used with the material of the bag.  These are not the material of the bag by itself recited as “stiffened material”.  Also, it is unclear whether the stiffener uses the combination of all of the recited chemical or only one of the chemical of canvas stiffener, nylon mesh, fabric stiffener, epoxies.
Regarding claims 5 and 11, the term “optional method” renders the claim indefinite.  It is unclear whether the limitations following this recitation are required by the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenblum (3696850).  Rosenblum teaches an apparatus comprising a top compartment forming a receptacle, a mechanism for carrying at 36, and a smaller receptacle area at 64/90.  Regarding the material being material that are easily wiped down.  Note that the material defined by the specification is broad and including just mere fabric which is the material in Rosenblum.  Also note the teachings that the bag can be of various sizes and the material can be any material.
Note the teaching:
(11) The shape, size and decorative appearance of the hand luggage may vary depending upon individual preferences. Also, various conventional materials may be employed in constructing the hand luggage with the selection of materials providing variation in appearance and cost. Various types of conventional closure devices may be employed and the arrangement of or inclusion of the internal pockets is optional. The specific manner of forming and connecting the panels from which the hand luggage is constructed may be any conventional procedure depending upon the materials employed and appearance characteristics. (with emphasis)

Regarding claims 2 and 8, note the stiffened material at 28, pockets at 42/64/90, a mechanism to attach other storage apparatuses or items at 86/96/94.
Regarding claims 4 and 10, note that the claim recites only a bottom of a bag and the bottom of Rosenblum meet the claimed bottom structure.
 Regarding claims 2, 5, 8, and 11 note the Rosenblum meet the claimed bottom using sewing, i.e., stitching and also the use of epoxies for bonding to the bottom. 
(6) Any suitable stitching or other binding techniques may be employed for securing the components of the bag together with it being pointed out that the panel 28 may be bonded to the bottom of the lining 40 or otherwise secured thereto and the bottom surface of the panel 28 is provided with a covering 60 which is secured thereto and extends downwardly to the lower edge of the collar 30 thus forming a reinforcement for the collar 30 which will retain it in vertical orientation so that it will be readily telescoped over the upper end of the tray 16. (with emphasis)

	Regarding claim 6, note the material being defined is broad “a single or plural layer of natural or synthetic fabric/fibrous material of a non-specified weight comprising: vinyl, leather, cotton, faux leather, patent leather; a chemically treated or coated single or plural layer of natural or synthetic fabric/fibrous material of non-specified weight”. Which encompasses a single layer of either synthetic or natural. 

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisitsky (7900757) or Hoops (4003508) or Clamy Boccard (20100320048). Sisitsky teaches an apparatus comprising a top compartment forming a receptacle, a mechanism for carrying (handle), and a smaller receptacle area at 6.  Regarding the material, note the material:
a covering material such as canvas, nylon, vinyl, micro fiber, leather, etc. The covering material may be waterproof and may include an antimicrobial coating. (with emphasis)


	Regarding the method claims note that the method claim does not positively set forth any method. and Sisitsky teaches the claimed sewing method.
Hoops teaches an apparatus comprising a top compartment forming a receptacle, a mechanism for carrying 47, and a smaller receptacle area at 80.  Regarding the material, note the material being the claimed material of vinyl
Clamy Boccard teaches an apparatus comprising a top compartment forming a receptacle, a mechanism for carrying 20, and a smaller receptacle area at 30/40.  Regarding the material, note the material being the claimed material of leather and PVC.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733